TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00393-CV



                         Guadalupe-Blanco River Authority, Appellant

                                                  v.

      Texas Attorney General; San Antonio Water System; Texas Commission on
    Environmental Quality; Cibolo Creek Municipal Authority; The Aransas Project;
         New Braunfels Utilities; San Antonio River Authority; KOC Land, LP;
   O’Connor Brothers River Ranch, LLC; Ballinamona-Gafney, LP; Ballinamona, LP;
  Braman Ranches, LLC; Wexford Cattle Co., LLP; Martin O’Connor Ranch Ltd.; and
                  Martin O’Connor Cattle Company, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-14-001198, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The Guadalupe-Blanco River Authority (the “Authority”) filed a suit under what is

commonly referred to as the Expedited Declaratory Judgment Act (the “Act”). See Tex. Gov’t Code

§§ 1205.001-.152 (containing provisions of Act); see also id. § 1205.042 (stating that copy of

petition “shall be served on the attorney general” before trial). In its suit, the Authority sought “to

clear the way for a much-needed water project in the Lower Guadalupe River Basin” and to obtain

the revenue needed for that project. According to the Authority, the project will add off-channel

storage and increase the amount of water than can be supplied annually through its canal system and

sold to its customers. Moreover, the Authority suggests that the project will cost $100 million and

will provide 100,000 acre-feet of water per year.
                   In its petition, the Authority alleged that the San Antonio Water System (the

“System”) improperly filed an application with the Texas Commission on Environmental Quality

(the “Commission”) that would significantly diminish the amount of water available for the project

by allowing the System to reuse effluent that it had previously used and discharged.1 Moreover, the

Authority urged that the System’s proposed water use would not comply with the governing

provisions of the Edwards Aquifer Authority Act. See Act of May 30, 1993, 73d Leg., R.S., ch. 626,

§§ 1.01-4.03, 1993 Tex. Gen. Laws 2350, 2350-72 (containing provisions of Edwards Aquifer

Authority Act, including definition for “reuse”). Accordingly, the Authority alleged that the System’s

application “creates a cloud over” the revenue pledge made by the Authority to secure bonds to pay

for its project because there will be less water available to sell to its customers. See Tex. Gov’t Code

§ 1205.001(2) (defining “[p]ublic security” as “including a bond”). For these reasons, the Authority

filed the underlying suit in order to guarantee that its water supply and revenue will remain adequate

for the project.

                   In response to the Authority’s petition, the System, the Commission, and various

other interested parties2 filed pleas to the jurisdiction contending that the district court did not have



        1
         In its application, the System sought to “convey and reuse return flows derived from privately
owned groundwater as authorized by section 11.042(b) of the Texas Water Code. [The System]
intends to reuse 50,000 acre feet of its . . . authorized return flows.”
        2
         The following entities also filed pleas to the jurisdiction and are appellees in this case:
Cibolo Creek Municipal Authority; The Aransas Project; New Braunfels Utilities; San Antonio River
Authority; KOC Land, LP; O’Connor Brothers River Ranch, LLC; Ballinamona-Gafney, LP;
Ballinamona, LP; Braman Ranches, LLC; Wexford Cattle Co., LLP; Martin O’Connor Ranch Ltd.;
and Martin O’Connor Cattle Company, Inc. Although the attorney general was named as a party,
see Tex. Gov’t Code § 1205.042, the attorney general neither supported nor attacked the relief sought
by the Authority. Similarly, on appeal, the attorney general has chosen not to file a brief in this matter.

                                                    2
jurisdiction over the Authority’s suit because its claims are not ripe, because the claims do not fall

within the Act, because the Commission has exclusive or primary jurisdiction over the controversy,

and because the claims are barred by sovereign immunity.

                After considering the various pleas and responses, the district court determined

“that each and all of the Pleas to the Jurisdiction should be granted in all things” and dismissed

the case “in its entirety.” See id. § 1205.065 (requiring trial courts to determine “each legal or factual

question in the declaratory judgment action” and render final judgment “with the least possible

delay”). Shortly after the district court made its ruling, the Authority filed this expedited appeal.

See id. § 1205.068 (authorizing appeals of trial court rulings and providing that appeals are

governed by rules for accelerated appeals); see also Tex. Civ. Prac. & Rem. Code §§ 51.014(a)(8)

(governing appeals from rulings granting or denying plea to jurisdiction “by a governmental unit”),

101.001(3) (defining governmental unit). We will affirm the district court’s judgment dismissing

the Authority’s suit.


                                     STANDARD OF REVIEW

                Appellate courts perform a de novo review of a trial court’s ruling on a plea to the

jurisdiction. See Westbrook v. Penley, 231 S.W.3d 389, 394 (Tex. 2007); see also Harris Cnty. v.

Sykes, 136 S.W.3d 635, 638 (Tex. 2004) (explaining that “[a] plea to the jurisdiction is a dilatory

plea that seeks dismissal of a case for lack of subject matter jurisdiction”). When performing this

review, courts look to the plaintiff’s petition to determine “whether the facts pled affirmatively

demonstrate that jurisdiction exists.” State v. Holland, 221 S.W.3d 639, 642 (Tex. 2007). “If the

pleadings are insufficient to establish jurisdiction but do not affirmatively demonstrate an incurable

                                                    3
defect, the plaintiff should be afforded the opportunity to replead.” Id. at 643. However, if “the

pleadings affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction may be

granted without allowing the plaintiffs an opportunity to amend.” Texas Dep’t of Parks & Wildlife

v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004). When, as here, “an action is grounded in statute,

subject matter jurisdiction must be shown under the applicable statute.” Arnold v. Price, 365 S.W.3d
455, 459 (Tex. App.—Fort Worth 2011, no pet.).

               Resolution of the issues presented in this appeal involves the construction and

interpretation of the Act, which is a legal question that is reviewed de novo. See Texas Lottery

Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010). When performing

this analysis, our primary objective is to give effect to the legislature’s intent. State v. Shumake,

199 S.W.3d 279, 284 (Tex. 2006). In ascertaining that intent, we look first and foremost to the

statutory text, see id., and we rely on the plain meaning of the text unless a different meaning is

provided by the legislature or unless enforcing the plain language would lead to absurd results,

see Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009).


                                           DISCUSSION

               As set out above, the Authority filed this suit under color of the Act, and the System,

the Commission, and the other parties all filed pleas to the jurisdiction alleging, among other things,

that the suit must be dismissed because the suit exceeds the scope of the Act. The System’s intention

to reuse effluent as well as the effect that reuse will have on the water supply available for use by

the Authority and on the economic viability of the project formed the basis for the relief sought

from the district court, and they frame this appeal as well. On appeal, the Authority attacks the

                                                  4
jurisdictional grounds that were urged in the various pleas to the jurisdiction and that formed the

basis for the district court’s ruling.

                When arguing on appeal that the district court erred by granting the pleas, the

Authority urges that its suit and requested declarations fall within the scope of the Act.3 Generally

speaking, the Authority notes that the Act was designed “to provide a method of adjudicating the

validity of public securities in an efficient and quick manner,” see Friends of Canyon Lake, Inc. v.

Guadalupe-Blanco River Auth., 96 S.W.3d 519, 528 (Tex. App.—Austin 2002, pet. denied),

highlights that suits under the Act are proceedings “in rem,” see Tex. Gov’t Code § 1205.023(1);

see also Alejos v. State, 433 S.W.3d 112, 117 (Tex. App.—Austin 2014, no pet.) (discussing how

phrase “in rem” would typically concern “adjudication of the legal status of the securities themselves

and not merely the personal rights of specific parties before the court”), and urges that the language

of the Act is broadly written, see Determan v. City of Irving, 609 S.W.2d 565, 568 (Tex. Civ.

App.—Dallas 1980, no writ) (discussing predecessor to Act and concluding that consideration of

effect of amendment to city’s charter “was necessarily involved in determining what authority the

City of Irving has to issue and deliver its bonds”).

                More specifically, the Authority insists that in its petition, it explained that the project

was necessary to provide an adequate water supply and to assure its municipal and industrial




        3
         On appeal, the Authority contends that the relief that it sought is not dissimilar from those
considered in a prior set of cases from this Court. See Bexar Metro. Water Dist. v. City of San Antonio,
228 S.W.3d 887 (Tex. App.—Austin 2007, no pet.); Bexar Metro. Water Dist. v. City of Bulverde,
234 S.W.3d 126 (Tex. App.—Austin 2007, no pet.); Bexar Metro. Water Dist. v. City of Bulverde,
156 S.W.3d 79 (Tex. App.—Austin 2004, pet. denied). However, none of those cases involved suits
under the Act.

                                                    5
customers of its ability to enter into long-term-water-commitment contracts.4 Also, the Authority

points to allegations made in its petition regarding the alleged impact that the System’s application

will have on the Authority’s project. In particular, the Authority urges that if the System’s application

is granted, the amount of water available for the project “would amount to only roughly half” of

the water needed to cover the cost of the bonds but that the full amount of water needed would

be available if the System is not permitted to reuse discharged water by later reclaiming it. Stated

differently, the Authority contends that if the System is allowed to proceed with its planned use, then

the bond authorization by the Authority would be invalid “because the $100 million expenditure

cannot result in the required total” water supply necessary to cover the cost of constructing the project.

                Building on the potential impact of the System’s intention to reuse effluent, the

Authority contends that its “prospective customers and the bond market need judicial resolution of”

its authority to issue the public securities to pay for the project and assurance that the bond resolution

is legal and valid, that the water-supply contracts from which it will derive revenue can be legally

executed and will be valid, that the Authority can impose its planned rate, and that its proposed

expenditures relating to the bonds are legal and valid. In addition, the Authority notes that through

the bond resolution it has pledged its revenues from its water contracts and its right to “divert, use,

and sell state water” and that it has asked the district court to determine whether those pledges are

proper. See Ex parte City of Irving, 343 S.W.3d 850, 854-58 (Tex. App.—Dallas 2011, pet. granted,


        4
         Specifically, the Authority alleged that its “municipal and industrial customers need [the
Authority] to commit to supply defined amounts of water on a firm basis under long-term contracts”
and that “purchasers of Bonds want assurance that the amounts of water committed by contract to
be supplied on a firm basis will continue to be firm throughout that term.” According to the Authority,
a water supply is “firm” if it is “reliable each and every day throughout a drought at least as severe
as the most-severe drought of record in the region.”

                                                    6
judgm’t vacated w.r.m.) (considering under Act whether city’s proposal to pledge tax revenues for 10

years fell under exception to biennial appropriation requirement and whether city could pledge State’s

portion of mixed beverage taxes).

                 Regarding the declarations sought from the district court, the Authority requested

the following:


       (1) that each public security authorization relating to the Lower Basin Project Bonds
       is legal and valid, see TEX. GOV’T CODE § 1205.021(2), including without limitation
       the determination to construct “off-channel reservoir storage . . . to provide a
       total firm water supply of not less than 100,000 acre-feet per year utilizing the
       GBRA-Dow Lower Basin Run-of River Water Rights”;

       (2) that all treated wastewater derived from water withdrawn from the Edwards
       Aquifer, if discharged or otherwise allowed to flow into a watercourse, lake, or other
       body of state-owned water: (i) may not be reused pursuant to Section 11.042(b) of
       the Water Code or otherwise; and, therefore, (ii) is and shall remain state-owned
       water and part of the run-of-river flow of that watercourse to which state-issued water
       rights are entitled in the order of their respective priority dates[; and]

       (3) that all treated wastewater derived from water withdrawn from the Edwards
       Aquifer, if lawfully reused (i.e., before it is discharged or otherwise allowed to flow
       into a watercourse, lake, or other body of state-owned water), must be so used within
       the boundaries of the [Edwards Aquifer Authority][.]


In addition, the Authority sought “a decree, pursuant to” the Act “that the declaratory judgment

herein prayed for shall, as to all matters adjudicated, be forever binding and conclusive” to the

parties to the suit as well as “all Interested parties, irrespective of whether such parties filed an

answer or otherwise appeared.”

                 Although the Authority contends that the Act is broadly worded and that the relief

that it requested is available under the Act, we believe that the Authority’s reliance on the Act is



                                                  7
misplaced. The Act was promulgated “to provide issuers of public securities . . . a method of quickly

and efficiently adjudicating the validity of public securities and acts affecting those public securities.”

Hotze v. City of Houston, 339 S.W.3d 809, 814 (Tex. App.—Austin 2011, no pet.); see also

Buckholts Indep. Sch. Dist. v. Glaser, 632 S.W.2d 146, 149 (Tex. 1982) (explaining that purpose of

promulgating Act was to prevent “one disgruntled taxpayer” from stopping “the entire bond issue

by simply filing suit”). The Act “allows an issuer to bring a special, expedited declaratory judgment

action to validate proposed public securities or to resolve any disputes relating to public securities.”

Hotze, 339 S.W.3d at 814 (citing Tex. Gov’t Code § 1205.021). In general, a suit under the Act is

“binding on all persons who own property or reside within the boundaries of the issuer.” Id. (citing

Tex. Gov’t Code § 1205.023).

                Moreover, the Act only allows issuers to seek declarations regarding a limited set

of topics. In particular, under the Act, an “issuer may bring an action . . . to obtain a declaratory

judgment” regarding the following:


        (1) the authority of the issuer to issue the public securities;

        (2) the legality and validity of each public security authorization relating to the public
        securities, including if appropriate:

                (A) the election at which the public securities were authorized;

                (B) the organization or boundaries of the issuer;

                (C) the imposition of an assessment, a tax, or a tax lien;

                (D) the execution or proposed execution of a contract;




                                                    8
               (E) the imposition of a rate, fee, charge, or toll or the enforcement of
               a remedy relating to the imposition of that rate, fee, charge, or toll;
               and

               (F) the pledge or encumbrance of a tax, revenue, receipts, or property
               to secure the public securities;

       (3) the legality and validity of each expenditure or proposed expenditure of money
       relating to the public securities; and

       (4) the legality and validity of the public securities.


See Tex. Gov’t Code § 1205.021; see also id. § 1205.001(1) (specifying that “‘[i]ssuer’ means an

agency, authority, board, body politic, commission, department, district, instrumentality, municipality

or other political subdivision, or public corporation of this state”), (2) (providing that “‘[p]ublic

security’ means an interest-bearing obligation, including a bond”), (3) (defining “[p]ublic security

authorization” as “an action or proceeding taken, made, or proposed to be taken or made in

connection with or affecting a public security”).

               In its brief, the Authority attempts to characterize its claims and requested

declarations as falling within these permissible categories, but the relief sought and the language of

the declarations in dispute reveal that this appeal does not concern whether the Authority has the

authority to issue the public securities, whether the securities were properly authorized, whether

the procedures for issuing the securities were complied with, or whether the securities and the

related proposed expenditures are legal and valid. See id. § 1205.021. In other words, the requested

declarations in this case do not seek judicial approval regarding the legality and validity of the

Authority’s bonds or the procedures that were used when issuing the bonds.




                                                    9
                On the contrary, the declarations sought by the Authority are based on the continued

availability of water returned to the Guadalupe River by the System and seek to guarantee that the

project has a supply of water that the Authority considers adequate. The Authority seeks to achieve

those assurances by pursuing a judicial determination regarding whether the System’s desire to

reuse discharged water and its requested permit are inconsistent with the Edwards Aquifer Authority

Act. Moreover, the Authority is asking that this determination be made before the Commission

has had an opportunity to fully consider and rule on the Authority’s request in an administrative

proceeding. Unquestionably, the Authority would like the security and certainty sought through

those declarations, but we are not persuaded that the claims and requests concerning the availability

of water for the project and any potential impact that might occur from issuing the System its

requested permit can fairly be construed as bearing on the “legality and validity” of the bonds at issue

as those terms are used in the Act. See id.; see also Black’s Law Dictionary 618, 1075 (6th ed.

abridged 1991) (defining “valid” as having “legal strength or force” and having been “executed with

proper formalities, incapable of being rightfully overthrown or set aside” and “legal” as “conforming

to the law; according to the law; required or permitted by law; not forbidden or discountenanced

by law; good and effectual in law”); see also Ex parte City of Corpus Christi, 427 S.W.3d 400, 406

(Tex. App.—Corpus Christi 2013, pet. denied) (considering under Act whether city’s proposed road-

construction project complied with language of bond proposition approved by voters); Leonard v.

Cornyn, 47 S.W.3d 524, 528 (Tex. App.—Austin 1999, pet. denied) (explaining that predecessor to

Act was “designed to provide an orderly, efficient system for assuring that the bonds have been

issued with the requisite authority and in compliance with what the law requires”).



                                                  10
                In much the same way that unexpected or unforeseen changes in the weather might

impact the ability of the Authority to meet the requirements of its bonds, the actions proposed by the

System through its permit application might affect the amount of water available to the Authority,

but they do not bear upon the procedural requirements that must be met for the bonds to be legal and

valid or the Authority’s ability to issue the bonds. This remains true even though the availability of

the desired water was specifically mentioned in the bond resolution.5 Although a trial court might

be able to consider the validity and legality of a pledge of water rights as part of a bond authorization,

we are not persuaded that the trial court could properly address under the Act whether those rights

will secure a particular amount of water or whether the decision to pledge those rights is a wise one.

Those types of declarations would not seem to fall within the limited scope of the Act.6

        5
           We do note that although the Authority contends on appeal that the bond resolution was
premised on water availability, the language of the resolution seems to speak more in terms of
guaranteeing that the Authority will charge a rate to its customers that will ensure that there is
enough money to pay off the bonds. Accordingly, by its terms, that pledge could seemingly be
satisfied regardless of whether the desired amount of water is present because the Authority could
raise its rates to ensure that there were sufficient funds to cover the bonds. See Act of May 21, 1975,
64th Leg., R.S., ch. 433, § 1, sec. 9, 1975 Tex. Gen. Laws, 1149,1153-54 (empowering Authority
to establish and set rates sufficient to produce revenue to cover its obligations). The issue of whether
the Authority has the legal ability to pledge revenue to satisfy the bond is not before us in this appeal.
        6
         In addition to the three declarations discussed above, the Authority’s petition also contains
a request for the following five declarations:

        (1) that [the Authority] is authorized to issue the Lower Basin Project Bonds; and that
        the Lower Basin Project Bonds, when issued and executed pursuant to the procedural
        requirements by law and the authorizing proceedings of [the Authority], including
        approval by the Attorney General of Texas, constitute lawful and valid obligations
        and contracts of [the Authority], enforceable according their respective terms, and
        that all provisions for the payment of, and pledges, liens, and security provided for
        such debt and the interest thereon constitute valid and binding obligations and
        contracts of [the Authority] under the laws of the State of Texas and that the Lower
        Basin Project Bonds have been confirmed and approved by this Court;

                                                   11
                 This more limited construction of the reach of the Act is consistent with other

provisions in the Act as well. For example, section 1205.151 of the Act describes the effect of

a judgment obtained under the Act and sets out the types of judgments that may be issued by a

trial court. Specifically, the section states that it applies to final judgments under the Act that hold

the following:


        (1) the issuer had or has the authority on the terms set out in the issuer’s petition to:

                 (A) issue the public securities; or

                 (B) take each public security authorization; and




        (2) that the proposed expenditures of money relating to the Lower Basin Project
        Bonds are legal and valid;

        (3) that the Lower Basin Project Bonds themselves are legal and valid;

        (4) that, upon final approval by the Attorney General of Texas, the proceedings
        described herein made in connection with the issuance of the Lower Basin Project
        Bonds are valid and authorized by applicable laws; and

        (5) that [the Authority] may, in the future, make changes and amendments to the
        Lower Basin Project Bonds, as may be necessary or appropriate, so long as the
        changes are approved by the Attorney General of Texas.

Arguably, the language of these requests would seem to fall more squarely within the bounds of the
Act provided that the bases for the requests do not exceed the permissible scope. However, these
additional requests do not form the basis of this appeal, and the Authority has not specifically asked
this Court to address these declarations or remand these declarations in the event that the other
requests are deemed to exceed the scope of the Act. On the contrary, in its conclusion, the Authority
only asks this Court to reverse the trial court’s judgment and remand the proceeding to allow the
district court to construe the Edwards Aquifer Authority Act in the manner that it suggested to ensure
that there is a sufficient amount of water available to finance the project through the bonds.
Accordingly, we need not express any comment on whether these other declarations could have
properly been considered by the district court.

                                                   12
        (2) each public security authorization and expenditure of money relating to the
        public securities was legal.


Tex. Gov’t Code § 1205.151(a). By the terms of section 1205.151, the authorized judgments

concern whether the requirements for issuing public securities and for disbursing or using money

pertaining to the securities were complied with and do not address the effect that the activities of

another party might have on the ability of the issuer to fulfill those obligations. Id.7

                Moreover, section 1205.151 also contains a rather unusual provision binding the

parties named in the suit and those described by the Act as well as precluding future claims that

could have been but were not presented. Specifically, the section states that “[t]he judgment, as to

each adjudicated matter and matter that could have been raised, is binding and conclusive against”

the comptroller, the attorney general, the issuer, and any party named and served or described by the

Act. Id. § 1205.151(b); see also id. § 1205.151(c) (stating that judgment is permanent injunction

against future filing contesting validity of securities, security authorizations, expenditures of money

related to securities, provisions made for payment of securities, and “any adjudicated matter and any


        7
          When arguing that the district court had jurisdiction over its claims, the Authority points
to subsection 1205.024(8) of the Act. See Tex. Gov’t Code § 1205.024(8). That section sets out the
required contents for a petition filed under the Act, and the subsection states that the petition must
set out “any other pertinent matter.” Id. In light of this language, the Authority urges that the Act
contemplates claims like those that it made in this case, which might not appear at first blush to fall
under a more typical “legality and validity” inquiry. However, given that the section’s scope is
limited to the contents of the petition, does not expressly authorize claims beyond those mentioned
in section 1205.021, id. § 1205.021, and lists only items for inclusion that are relevant to the legality
and validity of a public security, id. § 1205.024(1)-(7) (requiring petition to set out issuer’s authority
to issue securities, purpose of security at issue, results of required elections, copy of security
authorization, amount of security, interest rate for security, and authority relating to creation of issuer
or to boundary change if relevant), we are not persuaded that the language relied on by the Authority
expands the scope of the Act in the manner suggested.

                                                    13
matter that could have been raised in the action”). If the Authority is correct that claims beyond

those more typically concerned with the legality and validity of public securities may be addressed

under the Act, then claims not presented when a more typical suit under the Act was filed would be

precluded from subsequent litigation even though they involved parties and subject matters that did

not pertain to the legality and validity of the securities under review. We do not believe that the

legislature could have intended that result and instead believe that the legislature only intended to

foreclose future challenges that could have been presented in the suit regarding the authority of the

entity to issue securities and the legality or validity of the actual securities.

                Furthermore, we believe that our limited construction is supported by section 1205.061

of the Act. Section 1205.061 allows an issuer to request the trial court to “enjoin the commencement

. . . of any proceeding” that is related to a suit filed under the Act. See id. § 1205.061. In particular,

the provision states that a trial court may enjoin a proceeding “that contests the validity of” the

following:


        (1) any organizational proceeding or boundary change of the issuer;

        (2) public securities that are described in the petition for declaratory judgment action;

        (3) a public security authorization relating to the public securities;

        (4) an action or expenditure of money relating to the public securities, a proposed
        action or expenditure, or both;

        (5) a tax, assessment, toll, fee, rate, or other charge authorized to be imposed or made
        for the payment of the public securities or interest on the public securities; or

        (6) a pledge of any revenue, receipt, or property, or an encumbrance on a tax,
        assessment, toll, fee, rate, or other charge, to secure that payment.



                                                   14
Id. § 1205.061(a). As set out above, when discussing the types of proceedings that may be enjoined,

the legislature chose to provide a circumscribed list similar to the set of declarations that may be

pursued under the Act. Id.

                In addition to concluding that the terms of the Act as a whole support our limited

construction, we also believe that our determination that the Act is not designed to address the issues

presented by the Authority is supported by the possibility that the requested relief and declarations

would not guarantee the Authority the amount of water that it believes it needs to cover the costs of

the project. As mentioned above, the amount of water that the Authority is able to use and sell is

dependent on some factors that are beyond the control of any entity withdrawing water from the river

as well as the decision by other entities to continue discharging their groundwater-based effluent into

the river. Although we do not attempt to outline the full impact of the desired declarations here, we

do note that it seems logical to assume that the System could bypass the effect of the requested

declarations by not releasing its effluent back into the river system. If that were the case, the Authority

would be confronted with the same reduction in supply that it is purportedly confronting and

attempting to ameliorate now.

                In light of the preceding, including the plain language of the governing statutory

provisions, and after reviewing the petition, including the claims and declarations at issue as well

as the relief sought, we cannot conclude that the district court erred when it determined that the

Authority’s suit exceeded the scope of the Act. Accordingly, we conclude that the district court

properly granted the pleas and dismissed the suit on that ground. Having determined that the district

court properly dismissed the suit on that basis, we need not address the remaining jurisdictional



                                                    15
arguments presented to the district court. Moreover, because the Authority’s pleadings affirmatively

negated the existence of jurisdiction in this case, the Authority is not entitled to an opportunity to

amend its pleadings.



                                          CONCLUSION

               Having determined that the district court did not err by dismissing the Authority’s

suit, we affirm the judgment of the district court.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: February 26, 2015




                                                 16